Citation Nr: 1439143	
Decision Date: 09/03/14    Archive Date: 09/09/14

DOCKET NO.  11-27 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, Florida 


THE ISSUE

Entitlement to payment or reimbursement for medical services provided by a private hospital on November 4, 2010.


ATTORNEY FOR THE BOARD

K. Archer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1991 to July 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 administrative decision issued by the Department of Veterans Affairs (VA) Medical Center in Tampa, Florida.

The Veteran was scheduled for a videoconference hearing on August 7, 2014.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing is deemed withdrawn.  See 38 C.F.R. § 20.703 (2013). 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A review of the record reveals that pertinent documents, including the June 2011 claim (UB-04 form), has not been associated with the claims file, to include the electronic record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any missing documentation relevant to the Veteran's claim.  Such additional records should include, but are not limited to the June 2011 claim.  If no such records are available, that fact must be noted for the claims file.

2.  Return the case to the Board, if otherwise in order. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



